Citation Nr: 1208236	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-04 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a claimed right knee disorder.

2.  Entitlement to service connection for a claimed left knee disorder.

3.  Entitlement to service connection for claimed hepatitis C to include liver disease.

4.  Entitlement to service connection for a claimed low back disorder.

5.  Entitlement to service connection for a claimed lung condition to include chronic obstructive pulmonary disease (COPD).

6.  Entitlement to an initial rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).  

7.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from November 1968 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in May 2007 and February 2008 of the RO.

The Veteran requested a hearing, but in January 2012, his representative stated that the request was withdrawn.

The  issue of service connection for an enlarged heart has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The issues of service connection for a bilateral knee injury residuals, for back and lung disorders and for hepatitis C with liver disease and the claims for an increased rating for the service-connected PTSD to include on the basis of a TDIU rating are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in his claims file. 



FINDING OF FACT

For the period of the appeal, the service-connected PTSD is shown to have been manifested by a disability picture that more closely resembles that of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood and difficulty establishing and maintaining effective work and social relationships.



CONCLUSION OF LAW

The criteria for the assignment of an increased rating of 70 percent for the service-connected PTSD for the period of the appeal have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130 including Diagnostic Code (Code) 9411 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

The May 2001 letter provided the Veteran with notice of VA's duties to notify and assist him in the development of his claim of service connection consistent with the laws and regulations outlined above. 

In this regard, this letter informed him of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim, and the assistance that VA would provide to obtain information and evidence in support of his claim.  He also received notice regarding disability ratings and effective dates of awards. 

As the May 2007 rating decision on appeal granted service connection for PTSD, and assigned a disability rating and effective date for the award, statutory notice had served its purpose; therefore, its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The question of whether a further VCAA letter for such "downstream" issues is required was also addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).

In this opinion, the General Counsel held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.   In this case, the necessary SOC was issued in February 2008. 

The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002). 

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.  


Increased Rating

Legal Criteria and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

The rating criteria for rating mental disorders read as follows: 

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).   38 C.F.R. § 4.130 , Diagnostic Code 9411. 

The Court has held that GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work). 

Scores ranging from 21 to 30 are indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Id. 

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95. 

A GAF score, however, is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

The VA treatment records show inpatient treatment in January 2006, April 2007, and October 2007 for alcohol detoxification.

During the 2006 hospitalization, the Veteran had a GAF score of 36, which improved to 55 at the time of his discharge.  

The April and May 2007 VA treatment records indicate the Veteran was disheveled and intoxicated.  A GAF score of 45 was assigned.  

In July 2007, the Veteran complained of poor sleep and a few hallucinations in the middle of the night that occurred a few months earlier.  

October 2007 VA treatment records show the Veteran had a depressed mood, flat affect, reduced speech and poor hygiene.  He was withdrawn and isolative with limited insight.  He had a GAF score of 40.

The private treatment records from June to November 2007 show that the Veteran was picked up at various locations and was found to be intoxicated; on one occasion he was unconscious.  

At a December 2007 VA examination, the Veteran reported that he did not get along well with others and had no social activities.  He demonstrated poor concentration, difficulty understanding complex commands, suspiciousness and gross paranoia, impaired thought process, moderate memory problems, occasional confusion, and flattened affect and anxiety.  His behavioral, cognitive, and social symptoms were noted to be due to PTSD and extensive drug and alcohol use.  A GAF score of 45 to 50 was assigned.  

The VA examiner commented that the Veteran had occasional interference with performing activities of daily living and was unable to establish and maintain effective social and work relationships.  The Veteran's difficulty understanding simple commands was due to mild dementia and alcohol abuse.  It was noted that he could use institutional care.  

At a March 2011 VA examination, the Veteran was noted to be disheveled.  His eye contact was poor, and his affect was slightly abnormal.  He continued to demonstrate suspiciousness, occasional confusion and slowness of thought.  His GAF score remained the same as on the prior examination and the examiner opined that the alcohol abuse was secondary to the service-connected PTSD.  

The Veteran endorsed depression, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty with complex commands due to memory impairment.  

Throughout the appeal, the Veteran endorsed symptoms such as poor hygiene, inability to establish and maintain effective relationships, neglect of personal appearance, chronic alcohol abuse, impaired judgment, memory problems, and confusion that suggest deficiencies in working, judgment and thinking.

The GAF scores during the course of the appeal were primarily in the range of 40 to 50 are found to be consistent with serious symptoms.

Based on a review of the entire record, the Board finds that the service-connected PTSD is shown to be productive of a disability picture that more nearly approximated the criteria for the assignment of a rating of 70 percent for the period of the appeal.



ORDER

An increased rating of 70 percent for the service-connected PTSD is granted, subject to the regulations governing the payment of VA monetary benefits. 




REMAND

The Veteran asserts that his hepatitis is due to risk factor to which he was exposed during service.  Although he is shown to have a diagnosis of hepatitis C, the etiology of the disease has not been established.

The Veteran identified potential risk factors as intravenous and intranasal drug use, as well as being exposed to contaminated blood or fluids while serving in the Republic of Vietnam.  

The Veteran's military occupational specialty in service was machine gunner.  His personnel records show that he participated in combat duty in Vietnam.

In the case of any veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation, and, to that end, every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011). 

Given the Veteran's very extensive history of drug abuse and other risk factors, a VA examination is needed to determine the likely etiology of the claimed hepatitis C.

The question of an increased rating in excess of 70 percent for the service-connected PTSD must be remanded for further development in this case.  

In this regard, the Veteran reported receiving psychiatric treatment at the Alexandria Vet Center.  Since these records may contain evidence pertinent to the appeal, they should be requested for review.  

Regarding service connection for claimed low back and lung disorders, these matters were denied in an August 2008 rating decision.  In a February 2009 Substantive Appeal, the Veteran also addressed these matters.  These statements should be construed as a Notice of Disagreement.

Since a Statement of the Case (SOC) has not been issued, the Board must remand these matters.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

The Veteran's representative notes that the Veteran's current occupational impairment should be assessed in conjunction with the claim for an increased rating for the service-connected PTSD.

Thus, the Board finds that the issue of a higher compensation rating based on the assignment of a TDIU rating must be addressed in this case.  A request for a TDIU rating, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Finally, the Veteran asserts that his degenerative joint disease involving the knees is related to an injury in service.  In December 2007 and April 2008 statements, he indicated that, before going to Vietnam, he was treated for a leg injury at Camp Pendleton around June 1969 after he fell into a hole during training.  He asserts that his leg has not been right since that injury and that he always had problems with his legs.  

The service treatment records show that, prior to this during training, the Veteran received treatment at Camp Pendleton in May 1969.  It was initially reported that he injured his right leg a month earlier while running after he fell on his right side and twisted the right leg.  He complained of having sharp pain in the right hip region when he walked around and pain in the right inguinal area with running or walking.  He originally had sharp pain from his hip to his knee.  After having an examination and X-ray study, the impression was strained or pulled hip flexor.  

The submitted treatment records that date from 1986 contain no complaints or findings referable to a knee disorder until June 2006.  At that time, the Veteran reported having chronic knee pain.

In July 2006, the Veteran was afforded a VA examination when he reported having had arthritis and constant pain in his knees due to an injury in service.  The X-rays of the knees revealed bilateral narrowing joint space, and the diagnosis was that of degenerative joint disease.  

Significantly, the submitted treatment records include VA records reporting that the Veteran sustained a knee injury and ligament damage in a recent fall that might be linked to his service-connected PTSD.  

On this record, the Board finds that a VA examination is needed to determine the nature and likely etiology of the claimed knee disorders.   

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102 , 5103, and 5103A (West 2002) are fully complied with and satisfied, with respect to any claim for a TDIU rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should obtain all ongoing VA treatment records for the service-connected PTSD since September 2008 in additional to obtaining treatment records from the Alexandria Vet Center.

3.  The RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed hepatitis C with liver disease. 

The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner. 

Any indicated studies, tests and evaluations should be performed.  The examiner should note all current pertinent diagnoses. 

Based on his/her review of the case, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that claimed hepatitis C and/or liver disease is related to the Veteran's period of active service to include his reported exposure to blood and fluid.  

If not, the examiner should opine whether claimed hepatitis and/or liver disease was caused or aggravated by the service-connected PTSD to include any related substance abuse.  

The examiner should provide a complete rationale for any opinion rendered. 

4.  The Veteran should then be scheduled for an appropriate VA examination to determine the nature and likely etiology of the claimed bilateral knee disorders. 

The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner. 

Any indicated studies, tests and evaluations should be performed.  The examiner should note all current pertinent diagnoses. 

Based on his/her review of the case, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current knee disability is due to an injury or other event or incident of the Veteran's period of active service or an injury that was caused by the service-connected psychiatric disability.    

The examiner should provide a complete rationale for any opinion rendered. 

5.  The RO should also furnish the Veteran with an SOC that addresses his claims of service connection for a low back disorder and lung disorder to include COPD.  The Veteran should be informed that he must file a timely and adequate Substantive Appeal in order to perfect an appeal of this matter to the Board.  See 38 C.F.R.§§ 20.200, 20.202, and 20.302(b) (2011).  The claim should not be certified to the Board unless a timely Substantive Appeal is filed by the Veteran.  

5.  After completing any other indicated development,  the RO should readjudicate the other claims remaining on appeal to include an increased rating for the service-connected PTSD and entitlement to a TDIU rating in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and they should be afforded them a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


